Citation Nr: 0927748	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  96-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a low back disability, prior to June 19, 2003.

2.  Entitlement to a rating higher than 40 percent for a low 
back disability, from June 19, 2003.

3.  Entitlement to an initial, compensable rating for 
migraine headaches, prior to June 10, 1994.

4.  Entitlement to a rating higher than 30 percent for 
migraine headaches, from June 10, 1994.

5.  Entitlement to an initial, compensable rating for 
costochondritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to 
September 1992.

These matters initially came before the Board of Veterans' 
Appeals (Board) from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 1993, the New York, New York RO granted service 
connection for a low back disability and assigned a 10 
percent rating.  In April 1994, the New York RO granted 
service connection for headaches and assigned a 
noncompensable rating.  In November 1996, the Philadelphia, 
Philadelphia RO granted service connection for 
costochondritis, claimed as chest wall pain, and assigned a 
noncompensable rating.  Each of these ratings was effective 
September 12, 1992, the day after separation from service.  
The Veteran timely appealed each of the assigned ratings.

In April 1994, the RO increased the rating for the Veteran's 
low back disability to 20 percent, also effective September 
12, 1992.  In June 1995, the RO increased the rating for the 
Veteran's headaches, recharacterized as migraine headaches, 
to 30 percent, effective June 10, 1994.  In September 2003, 
the RO increased the rating for the Veteran's low back 
disability to 40 percent, effective June 19, 2003.
 
In March 1994, the Veteran testified during a hearing before 
a decision review officer (DRO) at the RO on the issues of 
entitlement to an initial rating higher than 10 percent for 
his low back disability and entitlement to service connection 
for headaches and chest pain; a transcript of that hearing is 
of record.  Subsequently, higher ratings and service 
connection for headaches and chest pain were granted, as 
indicated above.

In May 2005, the Board remanded the claims to the RO for 
additional development, including obtaining additional 
records and associating them with the claims file and 
affording the Veteran additional VA examinations.  The Board 
notes that, in the May 2005 remand, the Board characterized 
the issues as entitled to higher ratings prior to and from 
June 19, 2002.  However, given the effective date assigned in 
the September 2003 decision, the issues have been 
recharacterized as entitlement to higher ratings prior to and 
on June 19, 2003.  In the May 2009 post-remand brief, the 
Veteran's representative indicated that all available records 
have been associated with the claims folder and the 
examinations have been completed, and, as discussed in more 
detail below, the Board agrees.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the Veteran has satisfied 
each of these requirements. His inferred claim for a TDIU is 
referred to the RO for initial adjudication.

As indicated above, various ROs have issued decisions in 
regard to the Veteran's claims; jurisdiction over this case 
was ultimately transferred to the VARO in Newark, New Jersey, 
and that office forwarded the appeal to the Board.


FINDINGS OF FACT

1.  Prior to June 19, 2003, the Veteran's low back disability 
was manifested by no more than moderate limitation of motion 
without evidence of disc space narrowing, arthritis, 
intervertebral disc disease, or listing of the entire spine.

2.  Since June 19, 2003, the Veteran's low back disability 
has been manifested by no more than severe limitation of 
motion without intervertebral disc syndrome (IVDS) or 
ankylosis.

2.  The Veteran's low back disability has not caused 
ankylosis of the thoracolumbar or entire spine, nor is there 
any associated objective neurologic abnormality.

3.  Prior to November 14, 2006, migraines caused 
characteristic prostrating attacks occurring on an average of 
approximately once per month.

4.  From November 14, 2006, migraines caused very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

5.  The Veteran has consistently complained of chest wall 
pain and tightness.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for a low back disability, prior to June 19, 2003, have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5292, 5293, 5295 (2002 & 2003).

2.  The criteria for a rating higher than 40 percent for a 
low back disability have not been met at any time since June 
19, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2008), 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003)

3.  The criteria for an initial rating of 30 percent for 
migraines were met from September 12, 1992 to November 13, 
2006.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.130, Diagnostic Code 8100 (2008).

4.  The criteria for an initial rating of 50 percent have 
been met for migraines since November 14, 2006.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 
Diagnostic Code 8100.

5.  The criteria for an initial, compensable rating for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.21, 4.31, 4.71a, Diagnostic Code 5021, 4.73, 
Diagnostic Code 5321 (1997 & 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

As indicated above, each of the claims for higher ratings 
stem from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The courts 
have held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

As noted, the Board in May 2005 remanded the claim for the RO 
to obtain addition records.  Specifically, the Board 
instructed the RO to obtain records from the Bronx VA Medical 
Center (VAMC), to provide identifying information and 
authorization to release records from the custodian of the 
facility that conducted a MRI prior to June 200 and from 
Union hospital, to obtain records of a private neurologist, 
Dr. Zhang.  

In a May 2000 letter to the Veteran, the Appeals Management 
Center (AMC) explained that VA would need a completed VA Form 
21-4142 with regard to each of these custodians.  To the 
extent that the Veteran provided the requested information 
and authorization, the AMC sent multiple letters and follow-
up letters to Dr. Zhang, obtained letters but not treatment 
records of Dr. Zhang, obtained the records of the Bronx VAMC 
(which had been transferred to the Brooklyn VAMC), obtained 
the records of the Northport and East Orange VAMCs.  The AMC 
also included specific requests for the MRI in its records 
requests to the VAMCs.  

The AMC did not request records from Union hospital, because 
the Veteran did not provide the requested authorization to 
release information.  See 38 C.F.R. § 3.159(c)(2)(ii) (2008) 
(VA required to get records only if necessary releases are 
provided).  Given the extensive efforts undertaken by the AMC 
and, previously, by the RO, and given the statement of the 
Veteran's representative in the May 2009 post-remand brief 
that all available records have been associated with the 
claims file, the Board finds that the RO/AMC substantially 
complied with the Board's remand instructions, and that all 
identified post-service VA and private treatment records have 
been obtained.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where there was substantial compliance with 
Board's remand instructions).  In addition, the Veteran was 
afforded multiple VA examinations as to the severity of his 
disabilities, including those ordered by the Board in its May 
2005 remand.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher ratings for the 
Veteran's low back disability, migraine headaches, and 
costochondritis are thus ready to be considered on the 
merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When service connection was granted for the Veteran's low 
back disability, it was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295.  Subsequently, the criteria for 
evaluating disabilities of the spine were revised.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies. If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects." If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision. A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation. Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance. Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000)

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147, 
1153 (Fed. Cir. 2008).

The regulations were amended twice during the appeal period, 
effective September 23, 2002, and September 26, 2003.  The 
September 23, 2002 amendments (the "interim" criteria) 
revised the criteria applicable to rating intervertebral disc 
syndrome, providing for evaluation of IVDS based on 
incapacitating episodes or by combining separate evaluations 
of chronic orthopedic and neurologic manifestations.  Note 1 
to DC 5293 (2003) defined chronic orthopedic and neurologic 
manifestations as orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.

Prior to September 26, 2003, DC 5295, applicable to 
lumbosacral strain, provided for a 40 percent rating when it 
was severe, with listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A higher, 40 percent 
rating was also warranted under DC 5292, for severe 
limitation of motion of the lumbar spine. 

As noted, the rating for the Veteran's low back disability 
was increased to 40 percent, effective June 19, 2003.  As of 
September 26, 2003, the diagnostic codes for rating 
disabilities of the spine have been renumbered.  DC 5242 is 
now applicable to lumbosacral strain.  However, all 
disabilities of the spine are rated under the general rating 
formula for diseases and injuries of the spine unless rated 
on the basis of incapacitating attacks of intervertebral disc 
disease.  Under the general rating formula, the only ratings 
higher than 40 percent are a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating for unfavorable ankylosis of the entire 
spine.  In addition, Note 1 to the general rating formula 
provides that any associated objective neurologic 
abnormalities are to be rated separately, under an 
appropriate diagnostic code.

A rating higher than 20 percent is not warranted for the 
Veteran's low back disability prior to June 19, 2003, because 
there is no evidence of severe limitation of motion of the 
lumbar spine or any of the symptoms warranting such a rating 
under DC 5295.  On the October 1992 VA examination, posture 
was erect, range of motion of the upper and lower extremities 
was full, muscle strength was normal, and the diagnosis was 
mild chronic low back pain.  X-ray was essentially normal, 
including disc spaces.  

A December 1992 VA outpatient treatment (VAOPT) note 
indicated that there was good range of motion, rotation, and 
lateral bending.  The assessment was mechanical low back 
pain.  An April 1993 X-ray report indicated that there was 
slight narrowing of the L4-L5 intervertebral disc space, and 
it was recommended that clinical correlation be sought.

On the October 1995 VA examination, there were no postural 
abnormalities, forward flexion was to 60 degrees, extension 
to 10 degrees, left and right lateral flexion to 15 and 20 
degrees, respectively, and left and right rotation to 35 
degrees bilaterally.  There was pain on forward flexion, 
extension, and lateral bending, and decreased sensation to 
pin prick of the legs bilaterally.  The diagnosis was chronic 
low back pain with radiculitis.  

A separate neurologic examination, conducted in connection 
with the Veteran's migraine headaches, was normal.  X-ray of 
the lumbar spine was normal.

An April 1999 X-ray showed normal disc spaces and vertebrae, 
with straightening of the spine possibly secondary to muscle 
spasm.  On the March 2001 VA neurologic examination conducted 
in connection with the Veteran's migraine headaches, motor 
and sensory examinations were essentially normal.  A November 
2001 VAOPT note indicated that the Veteran experienced pain, 
stiffness, and muscle spasm, with "marked" limitation in 
range of motion, especially in flexion and extension.  

A subsequent VAOPT note of the same date indicated that there 
was no spinal tenderness but bilateral spinal tenderness, 
with forward flexion limited by 50 percent, extension to 
about 10 percent, and limited side bending.  Straight leg 
testing was negative, there was no muscle atrophy, mostly 
normal muscle strength of 5/5, with some 4/5 and one 3+/5, 
and 2+ and 1+ reflexes.  The diagnosis was chronic back pain, 
apparently mechanical.  

A November 2001 letter from Dr. Zhang indicates that the 
Veteran visited him that date with an acute exacerbated 
sciatica, was prescribed analgesia and muscle relaxant, and 
advised to stay in bed for three days.

On the July 2002 VA examination, forward flexion was to 75 
degrees, extension between 5 and 10 degrees, and lateral 
bending to 20 degrees bilaterally.  There was severe muscle 
spasm on straight leg raising at 25 degrees bilaterally.  
Reflexes, sensations, and muscle power were normal.  There 
was right paralumbar muscle spasm and tenderness, and no 
atrophy.  A July 2003 VAOPT note indicated with regard to the 
musculoskeletal system that there was good range of motion.

Thus, prior to June 19, 2003, while there was limitation of 
motion of the lumbar spine, such limitation is best 
characterized as moderate rather than severe.  Prior to 
September 26, 2003, there was no regulation indicating normal 
range of motion of the lumbar spine.  However, Note 2 to the 
general rating formula indicates that normal range of motion 
of the thoracolumbar spine is flexion to 90 degrees, 
extension to 30 degrees, and left and right lateral flexion 
and rotation to 30 degrees.  The only specific range of 
motion figures given were those on the October 1995 VA 
examination of 60 degrees flexion, 10 degrees extension, left 
and right lateral flexion to 15 and 20 degrees, respectively, 
and left and right rotation to 35 degrees bilaterally, and 
the July 2002 VA examination findings of 75 degrees forward 
flexion, 5 to 10 degrees extension, 20 degrees lateral 
flexion bilaterally.  

These figures reflect at least half of the normal range of 
motion in all planes.  Moreover, while the November 2001 
VAOPT note indicated "marked" loss of range of motion, the 
notations of flexion limited by 50 percent, extension to 10 
percent, and side bending limited to an unspecified degree, 
the examiner did not indicate the precise range of motion in 
these planes, these range of motion figures do not reflect 
severe limitation of motion, and they were not characterized 
as such.

In addition, the mostly normal X-ray findings reflect that 
the Veteran did not have the listing of the spine, 
osteoarthritic changes, or narrowing of joint space listed in 
the criteria for a 40 percent rating in DC 5295.  The only 
evidence indicating otherwise, the April 1993 X-ray report 
indicating slight narrowing of the L4-L5 intervertebral disc 
space was tentative in that it recommended seeking clinical 
correlation, and the subsequent evidence did not in fact 
correlate this interpretation.  Nor was there evidence of 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, or abnormal mobility on 
forced motion.  

Further, the mostly normal neurologic examinations and X-rays 
showing normal disc spaces reflect that the Veteran did not 
have IVDS or IVDS-related persistent symptoms compatible with 
sciatic neuropathy warranting a higher rating under DC 5293 
or by combining ratings for orthopedic and neurologic 
manifestations under the interim criteria.  

While Dr. Zhang indicated that the Veteran had sciatica and 
prescribed medication and bed rest, there are no treatment 
records indicating the findings on which this diagnosis and 
treatment was based, and, in any event, this evidence does 
not reflect either recurring attacks of IVDS warranting a 40 
percent rating under DC 5293 or pronounced IVDS warranting a 
60 percent rating.

From June 19, 2003 to September 26, 2003, the Veteran's low 
back disability was rated 40 percent under the criteria in 
effect prior to September 26, 2003.  The only ratings higher 
than 40 percent for lumbar spine disabilities, other than 
IVDS, were for residuals of vertebra fracture and ankylosis 
under DC 5285 and DC 5289.  

There were VA neurologic and orthopedic examinations on June 
19, 2003, with different results.  The Veteran complained in 
a letter of that date about the orthopedic examination, which 
contained mostly normal findings, and concluded, "No 
objective abnormalities found on physical examination."  

The June 19, 2003 VA neurologic examination report indicated 
that motor strength was 5/5 with diffuse tenderness and 
slight spasm.  Range of motion was limited in all directions.  
Straight leg raising was positive at 55 degrees, reflexes 
were 2+, knee jerks 2+, and ankle jerks 2+, and sensory 
function was intact to pinprick and light touch sensation all 
over.  The diagnosis was low back strain.

Thus, as there is no evidence of vertebral fracture or 
ankylosis, higher ratings are not warranted under DCs 5285 or 
5289 in effect prior to September 26, 2003.  In addition, 
there is a June 19, 2003 letter from Dr. Zhang, which 
indicates that the Veteran was under his care "for his 
neurological condition including moderately severe sciatica 
since December 2001."  

As noted, there are no treatment records indicating the 
findings on which Dr. Zhang based these conclusions, and 
these conclusions must be considered along with the other 
evidence of record.  That evidence does not reflect that 
there were neurologic signs and symptoms resulting from IVDS 
present constantly, or nearly so, warranting separate ratings 
under the general rating formula.

From September 26, 2003, the only ratings higher than 40 
percent for the Veteran's low back disability under the 
general rating formula are for ankylosis.  However, the 
evidence reflects that there has not been ankylosis.  For 
example, range of motion figures were given for all planes in 
a January 2004 VAOPT note and on the May 2004 VA orthopedic 
examination and the December 2006 VA examination.

Moreover, there is no evidence of associated objective 
abnormalities warranting a separate rating under the 
appropriate diagnostic code.  For example, a January 2004 
medicine and rehabilitation consultation indicated that EMG 
and NCS studies were normal and there was no 
electrodiagnostic evidence of a lumbar radiculopathy.  

In addition, the May 2004 orthopedic examination report 
indicates negative straight leg raising, give way weakness of 
4+/ in the lower extremities, symmetric reflexes of 1+ 
bilaterally, normal gait, symptom magnification of pain, and 
give way weakness of 4+/5 in both lower extremities.  

The impression was low back pain with radicular symptoms as 
per the patient, but "no objective findings to substantiate 
the subjective complaints.  The examiner also noted that the 
validity of this claim is highly suspect with regard to the 
lack of physical findings.  Lumbar spine X-rays were 
negative.  

Similarly, on the December 2006 VA examination, motor 
strength was 5/5 and deep tendon reflexes were 1+ in the 
lower extremities, sensation was grossly intact to light 
touch, gait was normal, and the diagnosis was chronic low 
back and bilateral lower extremity pain, and lumbar 
strain/sprain versus lumbar disc herniation and lumbar 
radiculopathy.  Thus, given the normal X-ray and neurologic 
findings, a separate rating is not warranted for associated 
objective neurologic abnormalities under the general rating 
formula.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.  However, where a Veteran is in receipt of the maximum 
schedular evaluation based on limitation of motion and a 
higher rating requires ankylosis, these regulations are not 
for application.  See Johnston v. Brown, 10 Vet. App. at 85.  
This is the situation in this case from June 19, 2003; 
therefore, the Board need not consider the DeLuca factors 
during this period.

As to the period prior to June 19, 2003, while there was 
evidence of pain on flexion, extension, and lateral bending 
during the October 1995 VA examination, even considering pain 
and other factors, the evidence does not support assignment 
of a higher rating during this period.  There is no evidence 
that the Veteran's pain is so disabling to actually or 
effectively result in severe limitation of motion of the 
lumbar spine -the requirement for the next higher 40 percent 
rating under DC 5295.

The Board has also considered the Veteran's statements as to 
the severity of his low back symptoms, including pain 
radiating to his legs.  The Veteran is competent to report 
bilateral leg pain, but his testimony must be weighed against 
the clinical evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran is not 
competent to diagnose objective neurologic abnormalities 
associated with his low back disability, such as 
radiculopathy, which are the types of diagnoses requiring 
specialized medical knowledge.  See Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis).  

For the foregoing reasons, the Veteran's claims for an 
initial rating higher than 20 percent for his low back 
disability prior to June 19, 2003, and a rating higher than 
40 percent from that date, are not warranted.  In reaching 
these conclusions, the Board has considered the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.

Migraines

The Veteran's migraines are rated under 38 C.F.R. § 4.124a, 
DC 8100.  Under DC 8100, a 30 percent rating is warranted 
where there are migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, and a maximum schedular rating of 50 percent 
is warranted for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

As to whether the Veteran is entitled to a compensable rating 
for his migraines prior to June 10, 1994, the evidence 
reflects that the Veteran has experienced migraines with 
frequent attacks for many years.  The precise date on which 
these migraines began is unclear.  For example, a September 
1994 VA medical certificate (VA Form 10-10M) indicated that 
the Veteran had experienced migraines on and off for two 
years.  A September 1994 VAOPT note indicated that the 
Veteran had experienced migraines for three years, with 2 per 
month previously and three times per month at the time of the 
VAOPT note.  

Multiple VAOPT notes from this time period indicate that the 
migraines were accompanied by nausea and vomiting.  Given the 
consistent notation of prostrating migraines and the 
ambiguity as to when they began with the requisite frequency, 
resolving reasonable doubt in favor of the Veteran, a 30 
percent rating is warranted for migraines prior to June 10, 
1994.

As to whether the Veteran is entitled to the maximum, 50 
percent rating for his migraine headaches, the terms "very 
frequent completely prostrating and prolonged attacks" and 
"severe economic inadaptability" are not defined in VA law.  
See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In 
Pierce, the Court held that the Board must explain its 
conclusions as to whether a 50 percent rating is warranted in 
terms of each of the factors specified in DC 8100 compared to 
the criteria required for a 30 percent rating.  Id. at 445.  

The Court also held that nothing in DC 8100 requires that a 
Veteran be completely unable to work in order to qualify for 
a 50 percent rating, and that a determination as to whether 
there were "very frequent" attacks does not require a 
comparison between the number of severe and non-severe 
migraines.  Id. at 446, 446-447.  In addition, VA conceded 
that the words, "productive of" could be read to mean 
either "producing" or "capable of producing."

In this case, the Veteran stated during the RO hearing that 
he had been rejected for employment due to his back injury, 
and did not indicate the effect of his migraines on his 
economic adaptability.  There was similarly no indication of 
the extent to which the Veteran's migraines were capable of 
producing severe economic inadaptability on the October 1995 
VA examination, on the March 2001 VA examination, in the May 
2003 VA neurology consult, the June 2003 VA examination, the 
May 2004 VA examination, or in the Veteran's March 2005 
statement.

The Veteran indicated on the October 1995 VA examination that 
his migraines occurred 4-5 times per month lasting 4-5 hours.  
On the March 2001 VA examination, the Veteran indicated that 
he experienced migraines almost on a daily basis.  A May 2003 
VA neurology consult indicates that the Veteran experienced 
migraines about six times per month, and lasted from one-half 
hour to an hour.  

On the June 2003 VA examination, he indicated that they 
occurred about seven to eight times per month, lasting for 45 
minutes to two hours.  On the May 2004 VA examination, he 
indicated that they occurred two to three times per week, 
lasting from several hours to a day.  In a March 2005 
statement, the Veteran indicated that he experienced nine to 
twelve migraines per month, but did not indicate their 
severity of duration.

On the November 2006 VA examination, the Veteran indicated 
that the migraines occurred two to three times per week or 
more, sometimes exceeding five to six times per week, 
sometimes causing him to call in sick at work, having 
previously caused him to lose a full time job in electronics.  
The examiner concluded, "This has resulted to some extent 
the patient's economic inadaptability and economic 
instability."

Given that the November 14, 2006 VA examination report 
indicates that the Veteran's migraines were very frequent, 
completely prostrating and prolonged, and were capable of 
producing severe economic inadaptability, the Board finds 
that he is entitled to a 50 percent rating from this date.  
However, because none of the evidence, including the 
Veteran's statements, indicated that his migraines were 
capable of producing severe economic inadaptability and, 
indeed, did not even address this subject, the Board finds 
that an initial rating higher than 30 percent is not 
warranted prior to this date.

For the foregoing reasons, the Board finds that the Veteran 
is entitled to an initial rating of 30 percent for migraine 
headaches prior to June 10, 1994, and to the maximum 
schedular rating of 50 percent from November 14, 2006.  He is 
not, however, entitled to a schedular rating prior to this 
date.  In reaching these conclusions, the Board has applied 
the benefit-of-the-doubt doctrine in granting a 30 percent 
rating prior to June 10, 1994, but finds that the 
preponderance of the evidence is against the claim for an 
initial rating higher than 30 percent at any time during the 
appeal period.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. at 55-56.

Costochondritis

The Veteran's costochondritis is rated under DCs 5299-5021.  
This reflects that costochondritis is an unlisted condition 
which is rated by analogy to myositis under 38 C.F.R. 
§ 4.71a, DC 5021.  Myositis, along with the other 
disabilities rated under DCs 5013 and 5024 is rated as 
degenerative arthritis based on limitation of motion of 
affected parts.

Degenerative arthritis is rated under DC 5003.  Under DC 
5003, there are 10 and 20 percent ratings based on X-ray 
findings.  However, Note 2 to DC 5003 provides that these 
ratings are not to be utilized in rating myositis and the 
other conditions listed in DCs 5013 to 5024, including DC 
5021.

Under DC 5003, when there is noncompensable limitation of 
motion under the appropriate diagnostic codes, a rating of 10 
percent is for application for each joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The has been assigned a staged 20 and 40 percent rating based 
in part on limitation of motion of the lumbar spine.  
Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  See 38 C.F.R. § 4.14.  Thus, 
assigning a separate rating due to limitation of motion for 
the thoracic spine for the Veteran's costochondritis would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, 38 C.F.R. § 
4.73, DC 5321, the diagnostic code used to rate Muscle Group 
XXI, whose function is respiration and which includes the 
muscles of respiration: thoracic muscle group, is potentially 
applicable.  DC 5321 provides for a noncompensable rating for 
slight impairment, a 10 percent rating for moderate 
impairment, and a 20 percent rating for severe or moderately 
severe impairment.  

The provisions of 38 C.F.R. § 4.56 provide guidelines for 
evaluating muscle disabilities.  The cardinal signs and 
symptoms of muscle disability are which include loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  A 
slight muscle disability involves no cardinal signs or 
symptoms of muscle disability.  A moderate muscle disability 
involves a record of consistent complaint of one or more 
cardinal signs and symptoms.

Although the provisions of 38 C.F.R. §§ 4.56, 4.73 were 
amended effective June 3, 1997, the rating criteria for 
injuries to Muscle Group XXI were essentially unchanged.  63 
Fed. Reg. 30,236-40 (Jun. 3, 1997).

On the October 1992 VA examination, the Veteran complained of 
off and on tightness in his chest when resting or doing some 
exercise.  The diagnosis was history of chest pain, and 
respiratory examination appeared to be normal.  October and 
December 2002 X-rays indicated that the chest anatomy, 
including the mediastinum and bony structures were within 
normal limits for someone of the Veteran's age.  

A July 1993 VAOPT note indicates that trunk mobility was 
within normal limits throughout except trunk extension was to 
16 degrees.  A November 1993 VAOPT note indicated a diagnosis 
of costochondritis.  

A January 2004 VAOPT note indicated worsening chest pain, 
which the Veteran described as dull, non-radiating chest pain 
for the past three days.  A May 2004 emergency room note 
indicated that the Veteran presented with intermittent chest 
pain for three months.  He described the pain as left 
substernal with periodic radiation to the left arm and 
associated with nausea and shortness of breath.  A May 2004 
chest X-ray was normal.

The Veteran underwent a July 2004 cardiac catherization, the 
report of which indicated that there was no evidence of 
cardiac disease and that the chest pain was not of cardiac 
origin.

On the December 2006 VA examination, the Veteran denied chest 
wall pain.  There was no evidence of weakness, fatigue, or 
lack of endurance.

As the above evidence reflects that the Veteran's 
costochondritis disability appears to primarily effect the 
muscles of the chest, and there is no indication of 
associated limitation of motion, as shown below, the Board 
finds that the Veteran is more appropriately evaluated under 
the provisions of DC 5321.  Moreover, as his costochondritis 
essentially only involves the muscles of the chest, no other 
diagnostic criteria, such as the criteria for respiratory 
disorders, are applicable.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence). 

The evidence shows consistent complaints of chest pain and 
tightness, although there was no such complaint on the most 
recent VA examination.  With reasonable doubt resolved in 
favor of the Veteran, this is equivalent to a moderate muscle 
disability and warrants a 10 percent rating under DC 5321.

Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, No. 2008-7135 (Fed. Cir. 
July 17, 2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran has argued, in his June 2005 statement and 
elsewhere, that some of the symptoms of his disabilities are 
not contemplated by the rating criteria.  The issue of 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms" has thus been raised.  
However, given that the Board has referred the Veteran's 
claim for a TDIU to the RO for adjudication, that the Veteran 
has not been frequently hospitalized for his disabilities, 
and that there is no indication that the symptoms of his 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards, the Board 
finds that referral for consideration of an extraschedular 
evaluation for any of the service-connected disabilities 
addressed herein is not warranted at this time.  38 C.F.R. § 
3.321(b)(1).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating higher than 20 percent for a 
low back disability, prior to June 19, 2003, is denied.

Entitlement to an initial rating higher than 40 percent for a 
low back disability, from June 19, 2003, is denied.

Entitlement to an initial, rating of 30 percent for migraines 
from September 12, 1992 to November 13, 2006 is granted.

Entitlement to an initial rating of 50 percent for migraines 
effective November 14, 2006, is granted.

Entitlement to an initial, 10 percent rating for 
costochondritis, effective September 12, 1992, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


